Citation Nr: 1105296	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.  His 
awards include the Southwest Asia Service Medal with three Bronze 
Stars.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2003 rating decision rendered by the 
Philadelphia, Pennsylvania Regional Office and Insurance Center 
(RO & IC) of the Department of Veterans Affairs (VA).

The Board remanded this case in November 2007 and October 2009 
for additional development.  The appeal has been returned to the 
Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, with the Board itself errs in 
failing to insure compliance.  Stegall, Id.  The Board finds that 
this matter must be remanded again for compliance with the 
instructions of the previous remand.

The Veteran has reported that he received psychological therapy 
or counseling while stationed at Fort Riley, Kansas while in 
service.  In the Board's October 2009 remand, it instructed the 
RO/AMC to attempt to obtain treatment records regarding the 
Veteran's claimed psychological counseling or therapy at Fort 
Riley, Kansas between 1990 and 1992.  To this end, the RO made a 
request in December 2009.  The Department of the Army, USA 
Medical Department Activity at Fort Riley, Kansas responded in 
February 2010 that the Veteran was not found in their records.  
However, the Board notes that the name they attempted to search 
for was incorrect.  In their correspondence, they listed in the 
reference line a "Rinder, Jesse W."  This is not the Veteran's 
name.  As the Board cannot determine whether this is a simple 
typographical error or whether a search was made for the wrong 
person, another request should be made by the RO/AMC.  In any 
event, the February 2010 response is not sufficient and does not 
comply with the Board's October 2009 remand.    

38 U.S.C.A. § 5103A(b)(3) (West 2002) requires that VA continue 
any attempts to get federal records until the records are 
obtained unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would be 
futile.  If the records are unavailable, VA must notify the 
Veteran of the identity of the records, the efforts VA made to 
obtain the records, a description of any further action VA will 
take on the claim, and notice that the Veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159(e) 
(2010).  The Board finds that a remand is necessary to again make 
further requests for service treatment records, specifically any 
counseling or therapy records from Fort Riley, Kansas, and to 
notify the Veteran if they are unavailable.

During his August 2010 VA compensation and pension examination, 
the Veteran reported to the examiner that he was supporting 
himself through disability benefits from the Social Security 
Administration (SSA) for his knee, back, PTSD and special 
education history.  The Board notes that any records used to 
decide an SSA disability claim based on PTSD are potentially 
relevant to the current claim.  However, the records regarding 
this award of benefits have not been associated with the claims 
folder and the record contains no indication that any attempt was 
made to obtain the Veteran's complete SSA record.  Because SSA 
records are potentially relevant to the Board's determination, VA 
is obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2009); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  
Therefore, this appeal must be remanded to obtain the Veteran's 
complete SSA record.




Accordingly, the case is REMANDED for the following action:

1.  Again ensure that VA has complied with 
its duty to assist the Veteran under 38 
C.F.R. § 3.159(c)(2) by requesting all 
service treatment records regarding 
treatment, therapy or counseling received for 
the Veteran's psychological issues.  The 
Veteran specifically alleges he received 
psychological counseling or therapy at Fort 
Riley, Kansas between 1990 and 1992.  Please 
make another request to this facility and 
ensure that the response has the Veteran's 
name correct.  If no further records can be 
obtained after an exhaustive search, VA's 
efforts and any resolution determined must be 
fully documented for the record, and the 
Veteran should be notified in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).

2.  The RO should obtain from the SSA a copy 
of the decision awarding the Veteran 
disability benefits, together with all 
medical records underlying that 
determination.  In requesting these records, 
the RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
Under 38 C.F.R. § 3.159(b), efforts to obtain 
Federal records should continue until either 
the records are received or notification is 
provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 
3.159(c)(1).  All records/responses received 
should be associated with the claims folder.  

3.  Once the above actions have been 
completed, readjudicate the claim and issue a 
supplemental statement of the case.  Then 
afford the Veteran the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further appellate 
action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


